
	

114 S2776 IS: Transparent Environment in School Testing for Lead Act
U.S. Senate
2016-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2776
		IN THE SENATE OF THE UNITED STATES
		
			April 11, 2016
			Mr. Booker introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To amend the Safe Drinking Water Act to condition the receipt of funds by a State for a drinking
			 water treatment revolving loan fund on the State carrying out a program to
			 test for lead in drinking water for schools.
	
	
		1.Short title
 This Act may be cited as the Transparent Environment in School Testing for Lead Act or the TEST for Lead Act.
		2.Testing for lead in drinking water for schools
 (a)Use of fundsSection 1452(a)(2) of the Safe Drinking Water Act (42 U.S.C. 300j–12(a)(2)) is amended— (1)in the first sentence, by striking Except and inserting the following:
					
 (A)In generalExcept; (2)in the second sentence, by striking Financial and inserting the following:
					
 (B)Financial assistanceFinancial; (3)in the third sentence, by striking The funds and inserting the following:
					
 (C)Loans to public water systemsThe funds; (4)in the fourth sentence, by striking The funds and inserting the following:
					
 (D)Lead contaminationThe funds may be used— (i)to train school personnel on issues relating to lead contamination in drinking water; and
 (ii)in the case of a level of lead that exceeds a lead action level in the drinking water of a school, to assist the relevant local educational agency with lead remediation activities.
 (E)LimitationThe funds; and (5)in the fifth sentence, by striking Of the amount and inserting the following:
					
 (F)Public water systems serving fewer than 10,000 personsOf the amount. (b)Programs To test lead contamination in schoolsSection 1464(d) of the Safe Drinking Water Act (42 U.S.C. 300j–24(d)) is amended—
 (1)by striking paragraph (1) and inserting the following:  (1)Programs to test lead contamination in schoolsTo be eligible to receive funds under section 1452, not later than 1 year after the date of enactment of the TEST for Lead Act, a State (as defined in section 1401(13)(A)) shall carry out a program, consistent with this section, to assist local educational agencies in testing for lead contamination in drinking water from sources of lead contamination at schools under the jurisdiction of the local educational agencies.;
 (2)by striking paragraph (3); (3)by redesignating paragraph (2) as paragraph (3);
 (4)by inserting after paragraph (1) the following:  (2)Testing requirementsA program carried out under paragraph (1) shall require testing of drinking water, including testing of water from faucets used for food preparation, sinks in lavatories, and drinking water coolers, for lead—
 (A)at schools built prior to 1996, at least biannually; and (B)at schools built in 1996 or after, at least annually.; and
 (5)in paragraph (3) (as redesignated by paragraph (3))— (A)in the first sentence—
 (i)by striking A copy and inserting:  (A)In generalA copy; and
 (ii)by inserting under a program carried out before under paragraph (1); (B)in the second sentence, by striking The local and inserting the following:
						
 (B)NotificationThe local; and (C)by adding at the end the following:
						
 (C)Emergency notificationIf a level of lead that exceeds a lead action level, as identified by the Administrator, is discovered in drinking water at a school pursuant to testing under a program carried out under paragraph (1), not later than 48 hours after the discovery of the elevated lead level, the local educational agency with jurisdiction over the school shall make a good faith effort to provide notification of the elevated lead level to—
 (i)the parents or guardians of each child enrolled in the school; (ii)the Administrator;
 (iii)the State; (iv)the local municipal government; and
 (v)local health agencies..  